        Case 1:21-cv-00052-3JP Document 260               Filed 03/19/21      Page 1 of 36




                  UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                          )
                                          )
      In re Section 301 Cases             )                   Court No. 21-cv-00052-3JP
                                          )
__________________________________________)


               PLAINTIFFS’ COORDINATED PROPOSAL IN RESPONSE TO
                      STANDARD PROCEDURAL ORDER 21-02

       Plaintiffs HMTX Industries, LLC, Halstead New England Corp., Metroflor Corporation,

and Jasco Products Company LLC (“Moving Plaintiffs”), after consultation with counsel for the

other plaintiffs1 and counsel for defendants, respectfully submit this coordinated proposal in

response to the Court’s February 16, 2021, Standard Procedural Order 21-02. ECF No. 82 (“SPO

21-02”).

       1. Identification of a Sample Case. In Standard Procedural Order 21-02, the Court asked

plaintiffs to coordinate among themselves and with defendants to propose a representative case or

cases, taking into account (i) the claims raised in various cases, (ii) the ability to exclude claims

that stand or fall on the basis of already included claims, and (iii) any affirmative defenses that

defendants expect to present. SPO 21-02 at 1. After endeavoring to consult with counsel for all

plaintiffs, and after coordinating directly with defendants, Moving Plaintiffs propose that the Court

proceed with a single sample case: Case No. 20-177, the first-filed complaint.2


1
  The consultation process with counsel representing plaintiffs in the 3,700+ Section 301 cases
filed to date has been extensive, spanning multiple email, video, and phone communications.
Although we cannot guarantee 100% agreement on every issue on behalf of every single counsel,
Moving Plaintiffs have achieved affirmative indications of consensus and are not aware of any
objection to this proposal after repeated consultations and opportunities for review.
2
 For the Court’s convenience, the Amended Complaint in Case No. 20-177 is attached in an
Addendum to this submission.
        Case 1:21-cv-00052-3JP Document 260                Filed 03/19/21      Page 2 of 36




       Case No. 20-177, brought by the Moving Plaintiffs, is a suitable representative action for

two main reasons. First, all 3,700+ complaints filed to date share at least the same two causes of

action (under the Declaratory Judgment Act and Administrative Procedure Act) as Case No. 20-

177. Second, those two causes of action present predominantly legal issues, the resolution of

which will not depend on plaintiff-specific facts or defenses.

       Based on extensive review and discussion with counsel for the other plaintiffs, the

additional claims raised by certain individual plaintiffs either reflect non-substantive variations on,

or complement, the two causes of action in Case No. 20-177. To the extent individual plaintiffs

intend to pursue any such complementary theories or arguments, Moving Plaintiffs understand that

they may participate in the sample case litigation as amici curiae, in accordance with Standard

Procedural Order 21-02.

       Defendants concur with the suggestion of Case No. 20-177 as the sample case. Moving

Plaintiffs understand that defendants will offer their view regarding the proper scope of issues to

be raised in the amici curiae briefs in a subsequent filing.

       2. Identification of Steering Committee. The Court also asked plaintiffs to coordinate

among themselves and propose steering committee members, bearing in mind that the number of

committee members should be small enough to permit efficient coordination among counsel, yet

large enough to provide adequate representation of diverse viewpoints. SPO 21-02 at 2. After

endeavoring to consult with counsel for all plaintiffs, and taking into consideration the large

number of plaintiffs involved, Moving Plaintiffs propose the following counsel to serve on the

steering committee:




                                                  2
        Case 1:21-cv-00052-3JP Document 260               Filed 03/19/21      Page 3 of 36




              Counsel                                            Firm

1.        Matthew R. Nicely                    Akin Gump Strauss Hauer & Feld LLP (DC)

2.          Chunlian Yang                               Alston & Bird LLP (DC)

3.     Lawrence M. Friedman                   Barnes, Richardson & Colburn LLP (Chicago)

4.          Dan Cannistra                             Crowell & Moring LLP (DC)

5.          Randy Rucker                      Faegre Drinker Biddle & Reath LLP (Chicago)

6.        Gregory Husisian                             Foley & Lardner LLP (DC)

7.       Joseph M. Spraragen                          Grunfeld Desiderio Lebowitz
                                                     Silverman & Klestadt LLP (NY)

8.         Chandri Navarro                            Hogan Lovells US LLP (DC)

9.        Nithya Nagarajan                             Husch Blackwell LLP (DC)

10.        George Tuttle III             Law Offices of George R. Tuttle, APC (San Francisco)

11.       Kristin H. Mowry                           Mowry & Grimson PLLC (DC)

12.       Richard F. O’Neill                         Neville Peterson LLP (Seattle)

13.         Shannon Fura                                Page Fura P.C. (Chicago)

14.          Michael Roll                               Roll & Harris LLP (LA)

15.          Patrick Gill                        Sandler, Travis & Rosenberg P.A. (NY)



       Per defendants’ request, and for ease of communication, Akin Gump will serve as the point

of contact for the steering committee.

       3. Issues Regarding Relief. Finally, in accordance with the Court’s instruction, see SPO

21-02 at 4–5, Moving Plaintiffs attempted to confer with defendants to confirm—consistent with

recent decisions from this Court and the U.S. Court of Appeals for the Federal Circuit—the

availability of a refund remedy for all duties unlawfully collected if plaintiffs prevail, regardless


                                                 3
        Case 1:21-cv-00052-3JP Document 260                  Filed 03/19/21      Page 4 of 36




of whether entries subject to such duties have liquidated. Defendants responded that (i) issues

regarding relief have not been properly presented to the Court; (ii) plaintiffs are seeking an

improper advisory opinion; (iii) the Court may never be required to address these issues; and (iv) it

is for the Court, not the parties, to determine the law that governs requests for relief.

        As Moving Plaintiffs have previously explained, the availability of refunds regardless of

liquidation status is of critical importance to all plaintiffs—and should be important to defendants

as well. Clarity regarding such relief is vital to ensuring that these cases are handled efficiently,

effectively, and with the least judicial and administrative burden possible. Applicable precedent,

as well as the government’s concessions in recent cases, indicates that “should Plaintiffs ultimately

prevail on the merits, any liquidations that occurred would not become final and conclusive so as

to prevent the Court from ordering a refund of the *** duties with interest.” J. Conrad LTD v.

United States, 457 F. Supp. 3d 1365 (Ct. Int’l Trade 2020); see id. (noting that “Defendants have

expressed their agreement with this conclusion.”); Sumecht NA, Inc. v. United States, 923 F.3d

1340, 1348 (Fed. Cir. 2019) (noting similar “unequivocal[]” representations from government

regarding Court’s refund authority). But defendants have thus far been unwilling to give similar

assurances in this case.

        Accordingly, because plaintiffs cannot await the end of the litigation to know whether, if

successful, they will be entitled to refunds of duties paid on entries that are being liquidated on a

daily basis, they will be left with no choice but to seek an order from this Court that either (i) grants

injunctive relief suspending liquidation for entries subject to List 3 and 4A duties for all plaintiffs,

or (ii) clarifies that such injunctive relief is unavailable solely because the Court has the power to

order refunds of unlawfully paid duties on entries, with interest, regardless of liquidation status.

(The former of these two choices would require U.S. Customs and Border Protection to implement



                                                   4
        Case 1:21-cv-00052-3JP Document 260                Filed 03/19/21    Page 5 of 36




suspension instructions for many thousands of importers of record that would likely cover millions

of entries of product subject to Lists 3 and 4A.) Absent such relief, plaintiffs will be forced

immediately to file motions for preliminary injunctive relief to enjoin the ongoing collection of

(unlawful) duties pending the outcome of this lawsuit in order to avoid imminent, accruing, and

irreparable harm in the form of permanent lost refunds.

        To proceed efficiently and to reduce the administrative burden on this Court and the

thousands of parties to this case, Moving Plaintiffs look forward to discussing, at a case

management conference to be held at the Court’s convenience, how motions to enjoin liquidation

can be avoided or, in the alternative, what the proper mechanism in this case will be for seeking

such injunctive relief for all plaintiffs.



                                             Respectfully submitted,




 March 19, 2021                              Matthew R. Nicely
                                             Pratik A. Shah
                                             James E. Tysse
                                             Devin S. Sikes
                                             Daniel M. Witkowski
                                             Sarah B. W. Kirwin

                                             AKIN GUMP STRAUSS HAUER & FELD LLP
                                             2001 K Street, NW
                                             Washington, D.C. 20006

                                             Counsel to Plaintiffs HMTX Industries LLC, Halstead
                                             New England Corporation, Metroflor Corporation,
                                             and Jasco Products Company LLC




                                                   5
Case 1:21-cv-00052-3JP Document 260   Filed 03/19/21   Page 6 of 36




                 Addendum
        Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                               Document260
                                        12 Filed
                                           Filed09/21/20
                                                 03/19/21 Page
                                                          Page17of
                                                                 of30
                                                                    36




             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 :
HMTX INDUSTRIES LLC,                             :
HALSTEAD NEW ENGLAND CORPORATION,                :
METROFLOR CORPORATION, and                       :
JASCO PRODUCTS COMPANY LLC,                      :
                                                 :
                        Plaintiffs,              :
                                                 :
                        v.                       : Court No. 20-00177
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE                :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S.       :
TRADE REPRESENTATIVE; U.S. CUSTOMS &             :
BORDER PROTECTION; MARK A. MORGAN, U.S.          :
CUSTOMS & BORDER PROTECTION ACTING               :
COMMISSIONER,                                    :
                                                 :
                                                 :
                        Defendants.              :
                                                 :

                                   AMENDED COMPLAINT

       Plaintiffs HMTX Industries LLC (“HMTX”), Halstead New England Corporation

(“Halstead”), Metroflor Corporation (“Metroflor”), and Jasco Products Company LLC (“Jasco”),

by and through their attorneys, allege and state as follows:

       1.      This action concerns Defendants’ prosecution of an unprecedented, unbounded,

and unlimited trade war impacting over $500 billion in imports from the People’s Republic of

China. This Complaint focuses on Defendants’ unlawful escalation of that trade war through the

imposition of a third and fourth round of tariffs on products covered by so-called “List 3” and “List

4A.” Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21,

2018); Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related
        Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                               Document260
                                        12 Filed
                                           Filed09/21/20
                                                 03/19/21 Page
                                                          Page28of
                                                                 of30
                                                                    36




to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019)

(publishing List 4A).

       2.      The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

litigate a vast trade war for however long, and by whatever means, they choose. The Office of the

United States Trade Representative (“USTR”) conducted an investigation into China’s unfair

intellectual property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C.

§ 2411). Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action

to take, if any, within 12 months after initiation of that investigation. But USTR failed to issue

List 3 or List 4A within that window. USTR may not fall back on its “modification” authority

under Section 307 of the Trade Act (19 U.S.C. § 2417) to salvage List 3 and List 4A. Section 307

of the Trade Act does not permit USTR to expand the imposition of tariffs to other imports from

China for reasons untethered to the unfair intellectual property policies and practices it originally

investigated under Section 301 of the Trade Act. Yet that is exactly what Defendants did here

when they promulgated the List 3 and List 4A duties in response to China’s retaliatory duties and

other unrelated issues. And even if USTR deems the existing tariffs “no longer appropriate,” as it

also did here, the Trade Act permits USTR only to delay, taper, or terminate—not ratchet up—the

actions it has already taken.

       3.      The arbitrary manner in which Defendants implemented the List 3 and List 4A tariff

actions also violates the Administrative Procedure Act (“APA”). USTR (1) failed to provide

sufficient opportunity for comment, e.g., requiring interested parties to submit affirmative and

rebuttal comments on proposed List 3 on the same day; (2) failed to consider relevant factors when

making its decision, e.g., undertaking no analysis of the supposed “increased burden” imposed on

U.S. commerce from the unfair policies and practices that it originally investigated; and (3) failed



                                                 2
        Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                               Document260
                                        12 Filed
                                           Filed09/21/20
                                                 03/19/21 Page
                                                          Page39of
                                                                 of30
                                                                    36




to connect the record facts to the choices it made. Indeed, despite receiving approximately 10,000

comments, USTR said absolutely nothing about how those comments shaped its final

promulgation of List 3 and List 4A. USTR’s preordained decision-making bears no resemblance

to the standards that the APA demands.

       4.      The Court should set aside Defendants’ actions as ultra vires and otherwise contrary

to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiffs pursuant

to List 3 and List 4A.

                                         JURISDICTION

        5.     The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                             PARTIES

       6.      Plaintiff HMTX is a privately owned global luxury vinyl tile supplier that serves a

diverse cross-section of the construction marketplace.        Through its wholly owned family

companies, Halstead and Metroflor (which also appear as Plaintiffs in this action), HMTX supplies

luxury vinyl tile sold by various retailers and used in a broad range of U.S. construction projects,

including projects related to improving our nation’s healthcare facilities. HMTX, Halstead, and

Metroflor together employ 150 individuals in the United States, support more than 600 U.S. jobs,

and generate more than $700 million in revenue annually. Halstead and Metroflor have imported

vinyl tile classified under HTSUS subheading 3918.10.1000, which is subject to the additional ad

valorem duties under List 3.



                                                 3
       Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                                Document260
                                         12              Filed 09/21/20
                                                               03/19/21     Page 4
                                                                                 10ofof30
                                                                                        36




       7.      Plaintiff Jasco is a family-owned business founded in 1975 in Oklahoma City that

has grown into a leading supplier of light fixtures, lighting controls, power products, and consumer

electronics serving all major U.S. retailers. Jasco has imported various products (including those

classified under the HTSUS subheadings provided in Attachment 1) that are subject to the

additional ad valorem duties under List 3 and List 4A.

       8.      Defendant United States of America received the disputed tariffs and is the statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       9.      The Office of the USTR is an executive agency of the United States charged with

investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted

the Section 301 investigation at issue and made numerous decisions regarding List 3 and List 4A.

       10.     Ambassador Robert Lighthizer currently holds the position of USTR and serves as

the director of the Office of the USTR. In these capacities, he made numerous decisions regarding

List 3 and List 4A.

       11.     Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs imposed

by USTR under List 3 and List 4A.

       12.     Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiffs under List 3 and List 4A.

                                               STANDING

       13.     HMTX, Halstead, Metroflor, and Jasco have standing to sue because they are

“adversely affected or aggrieved by agency action within the meaning of” the APA. 5 U.S.C.

§ 702; see 28 U.S.C. § 2631(i) (“Any civil action of which the Court of International Trade has



                                                 4
       Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                                Document260
                                         12               Filed 09/21/20
                                                                03/19/21      Page 5
                                                                                   11ofof30
                                                                                          36




jurisdiction . . . may be commenced in the court by any person adversely affected or aggrieved by

agency action within the meaning of Section 702 of title 5.”). Tariffs imposed by Defendants

pursuant to List 3 and List 4A adversely affected and aggrieved HMTX, Halstead, Metroflor, and

Jasco because they were required to pay these unlawful duties.

                                    TIMELINESS OF THE ACTION

       14.     A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two

years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       15.     This action contests two actions taken by Defendants, which resulted in List 3 and

List 4A. Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept.

21, 2018); Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304,

43,306-29 (Aug. 20, 2019). As to the action resulting in List 3, Plaintiffs’ claims accrued at the

earliest on September 21, 2018, when USTR published notice of List 3 in the Federal Register.

83 Fed. Reg. 47,974. As to the action resulting in List 4A, Plaintiffs’ claims accrued at the earliest

on August 20, 2019, when USTR published notice of List 4A in the Federal Register. 84 Fed.

Reg. 43,304. Plaintiffs have therefore timely filed this action.

                                        RELEVANT LAW

       16.     Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices.   19 U.S.C. § 2411(b).       If the investigation reveals an “unreasonable or




                                                  5
          Case
           Case1:21-cv-00052-3JP
                1:20-cv-00177-3JP Document
                                   Document260
                                            12           Filed 09/21/20
                                                               03/19/21     Page 6
                                                                                 12ofof30
                                                                                        36




discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          17.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          18.   Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice has

“increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).

                                  PROCEDURAL HISTORY

I.        USTR’s Investigation

          19.   The current U.S.-China trade war grew from a narrow dispute. On August 14, 2017,

President Trump directed Ambassador Lighthizer to consider initiating a targeted investigation

pursuant to Section 301(b) of the Trade Act concerning China’s laws, policies, practices, and

actions related to intellectual property, innovation, and technology. Addressing China’s Laws,

Policies, Practices, and Actions Related to Intellectual Property, Innovation, and Technology, 82

Fed. Reg. 39,007 (Aug. 17, 2017). According to the President, certain Chinese “laws, policies,

practices, and actions” on intellectual property, innovation, and technology “may inhibit United

States exports, deprive United States citizens of fair remuneration for their innovations, divert

American jobs to workers in China, contribute to our trade deficit with China, and otherwise

undermine American manufacturing, services, and innovation.” Id.

          20.   Four days later, on August 18, 2017, USTR formally initiated an investigation into

“whether acts, policies, and practices of the Government of China related to technology transfer,



                                                 6
       Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                                Document260
                                         12              Filed 09/21/20
                                                               03/19/21     Page 7
                                                                                 13ofof30
                                                                                        36




intellectual property, and innovation are actionable under [Section 301(b) of] the Trade Act.”

Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82

Fed. Reg. 40,213 (Aug. 24, 2017).

       21.     Seven months later, on March 22, 2018, USTR released a report announcing the

results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of

the Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that

certain “acts, policies, and practices of the Chinese government related to technology transfer,

intellectual property, and innovation are unreasonable or discriminatory and burden or restrict U.S.

commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign ownership

restrictions, foreign investment restrictions, and administrative licensing and approval processes

to pressure technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of

licensing processes to transfer technologies from U.S. to Chinese companies on terms that favor

Chinese recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition

of, U.S. companies and assets by Chinese entities to obtain technologies and intellectual property

for purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into

U.S. computer networks to gain access to valuable business information, id. at 171. In its report,

USTR did not quantify the burden or restriction imposed on U.S. commerce by the investigated

practices.

       22.     On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to the



                                                 7
       Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                                Document260
                                         12             Filed 09/21/20
                                                              03/19/21     Page 8
                                                                                14ofof30
                                                                                       36




U.S. economy of at least $50 billion per year.”         OFFICE   OF THE   UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet.        USTR     also

indicated that, consistent with a directive from President Trump, it would “propose additional

tariffs” of 25% ad valorem “on certain products of China, with an annual trade value commensurate

with the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions

by the United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices,

or Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018) (President Trump’s directive).

II.    List 1 and List 2

       23.     Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the

investigated unfair practices, ultimately imposing duties on imports from China covered by the so-

called Lists 1 and 2.

       24.     On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered

1,333 tariff subheadings with a total value of “approximately $50 billion in terms of estimated

annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose $50 billion

because that amount was “commensurate with an economic analysis of the harm caused by China’s



                                                8
       Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                                Document260
                                         12             Filed 09/21/20
                                                              03/19/21     Page 9
                                                                                15ofof30
                                                                                       36




unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s Section 301

investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301 Action,

USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

        25.    On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the

proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual

trade value of $34 billion.” Id. at 28,711.

        26.    At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. at

28,712.   USTR announced a proposed “List 2” covering 284 tariff subheadings with “an

approximate annual trade value of $16 billion.” Id. at 28,711-12.

        27.    On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose “annual

trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).




                                                9
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page10
                                                              16of
                                                                of30
                                                                   36




III.   List 3 and List 4

       28.     As soon as USTR announced the results of its investigation in March 2018, tensions

between the governments of China and the United States escalated dramatically. In the months

that followed, Defendants wildly expanded the scope of the tariffs imposed under Section 301 of

the Trade Act to cover imports worth more than $500 billion—ten times the amount it had deemed

“commensurate” with the findings of USTR’s original investigation. Defendants did so for reasons

untethered to the unfair practices that USTR had investigated, namely China’s tit-for-tat

countermeasures and a hodgepodge of grievances related to China’s role on the world stage.

       A.      List 3

       29.     Shortly after President Trump directed USTR in April 2018 to consider imposing

duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties

on the same value of imports from the United States. In response, President Trump “instructed the

USTR to consider whether $100 billion of additional tariffs would be appropriate under Section

301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump on

Additional    Proposed      Section     301    Remedies      (Apr.     5,   2018),     available    at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional

-proposed-section-301-remedies/.

       30.     When USTR finalized List 1 in mid-June 2018, President Trump warned China that

he would consider imposing additional tariffs on Chinese goods if China retaliated against the

United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion

in Chinese Goods, THE HILL (June 15, 2018), available at http://thehill.com/homenews/

administration/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods (“The president

said the United States will pursue additional tariffs if China retaliates ‘such as imposing new tariffs



                                                  10
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page11
                                                              17of
                                                                of30
                                                                   36




on United States goods, services or agricultural products; raising non-tariff barriers; or taking

punitive actions against American exporters or American companies operating in China.’”).

       31.     Following through on his warning, on June 18, 2018, President Trump formally

directed USTR to consider whether the United States should impose additional duties on products

from China with an estimated trade value of $200 billion—despite USTR having not yet

implemented List 1 and List 2. President Trump acknowledged that China’s threatened retaliatory

“tariffs on $50 billion worth of United States exports” motivated his decision. THE WHITE HOUSE,

Statement from the President Regarding Trade with China (June 18, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/

(“This latest action by China clearly indicates its determination to keep the United States at a

permanent and unfair disadvantage, which is reflected in our massive $376 billion trade imbalance

in goods. This is unacceptable.”).

       32.     Acknowledging the purpose of the President’s directive, USTR stated that it would

design the newly proposed duties to address China’s threatened retaliatory measures, rather than

any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s Additional China Trade

Action (June 18, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that, although Lists 1 and 2

“were proportionate and responsive to forced technology transfer and intellectual property theft by

the Chinese” identified in the Section 301 investigation, the proposed duties for a third list of

products were necessary to respond to the retaliatory and “unjustified tariffs” that China may

impose to target “U.S. workers, farmers, ranchers, and businesses”).




                                                11
        Case
        Case1:21-cv-00052-3JP
             1:20-cv-00177-3JP Document
                               Document260
                                        12 Filed
                                           Filed09/21/20
                                                 03/19/21 Page
                                                          Page12
                                                               18of
                                                                 of30
                                                                    36




        33.     Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16

billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July

6, 2018) and List 2 (August 23, 2018).

        34.     About a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act,

pursuant to which USTR “may modify or terminate any action, subject to the specific direction, if

any, of the President with respect to such action, . . . if . . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        35.     In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action ($50



                                                    12
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page13
                                                              19of
                                                                of30
                                                                   36




billion) and the level of Chinese goods imported into the United States ($505 billion in 2017).”

Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of U.S. goods

exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action must cover a

substantial percentage of Chinese imports.”). Although it pointed to China’s retaliatory measures,

USTR did not identify any increased burdens or restrictions on U.S. commerce resulting from the

unfair practices that USTR had investigated. See id.

       36.     USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the

proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative

Robert Lighthizer on Section 301 Action (July 10, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-representative.

       37.     That same day, President Trump suggested that the United States’ trade imbalance

with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM EDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the following weeks,

President Trump also expressed his frustration over China’s purported manipulation of its currency

and national monetary policy, as well as his continued displeasure over China’s retaliatory tariffs

and the trade imbalance between the two nations. See, e.g., @realDonaldTrump, Twitter (July 20,

2018, 8:43 AM EDT), https://twitter.com/realDonaldTrump/status/1020287981020729344;

@realDonaldTrump, TWITTER (July 20, 2018, 8:51 AM EDT), https://twitter.com/realDonald

Trump/status/1020290163933630464; @realDonaldTrump, TWITTER (July 25, 2018, 7:20 AM

EDT), https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,




                                                13
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page14
                                                              20of
                                                                of30
                                                                   36




Twitter (July 25, 2018, 7:01 AM EDT), https://twitter.com/realDonaldTrump/status/1022074

252999225344.

        38.     Within days of these statements, Ambassador Lighthizer announced that, in light of

China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to 25%

ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301

of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S. workers,

farmers, ranchers and businesses.” OFFICE         OF THE   UNITED STATES TRADE REPRESENTATIVE,

Statement by U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018),

available at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/state

ment-us-trade-representative.

        39.     Shortly thereafter, USTR, at the direction of President Trump, formally proposed

“raising the level of the additional duty in the proposed supplemental action from 10 percent to 25

percent.” Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set

new dates for a public hearing over six days ending on August 27, 2018. See id.; see also OFFICE

OF THE UNITED STATES TRADE REPRESENTATIVE,           Public Hearings on Proposed Section 301 Tariff

List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

        40.     At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both

initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating

from its past practices, prevented both USTR and the public from considering initial comments at



                                                   14
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page15
                                                              21of
                                                                of30
                                                                   36




the hearing, and left insufficient time for interested parties to review and respond to the initial

comments filed by other parties. USTR also limited each hearing participant to five minutes.

Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

Despite those obstacles, approximately 350 witnesses appeared at the six-day hearing, and the

public submitted over 6,000 comments. Id.

       41.     Halstead and Metroflor joined initial and rebuttal comments opposing the duties

proposed for HTSUS subheading 3918.10.10, which the American Consumer & Workers Justice

Coalition (“ACWJC”) filed, as well as testified in the hearing before USTR. Letter from ACWJC

to Ambassador Lighthizer, ACWJC Post-Hearing Rebuttal Comments (Sept. 6, 2018),

https://www.regulations.gov/document?D=USTR-2018-0026-5355; Letter from ACWJC to

Ambassador        Lighthizer,      Comments          of    ACWJC         (Sept.     6,      2018),

https://beta.regulations.gov/document/USTR-2018-0026-5355; OFFICE        OF THE    UNITED STATES

TRADE REPRESENTATIVE, Section 301 Tariffs Public Hearing (Aug. 22, 2018), Tr. at 322-27

(Statement of Harlan Stone, Founder, ACWJC), https://ustr.gov/sites/default/files/enforcement/

301Investigations/0822%20USTR.PDF.

       42.     Jasco provided its input to comments opposing the duties proposed for various

HTSUS subheadings (including those in Attachment 1) filed by an industry association of which

it is a member. Public Comment on Federal Register Docket Number USTR-2018-0026 (Sept. 6,

2018), https://beta.regulations.gov/comment/USTR-2018-0026-5885. That industry association

also testified on Jasco’s behalf in the hearing before USTR. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Tariffs Public Hearing (Aug. 21, 2018), Tr. at 176-80,

https://ustr.gov/sites/default/files/enforcement/301Investigations/0821USTR.pdf.




                                                15
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page16
                                                              22of
                                                                of30
                                                                   36




        43.     Just eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17, 2018)

https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once again,

the President made clear that China’s response to the $50 billion tariff action (i.e., List 1 and List

2 duties) motivated his decision, and he immediately promised to proceed with “phase three” of

the plan—an additional $267 billion tariff action—“if China takes retaliatory action against our

farmers or other industries.” Id.

        44.     Following the President’s announcement, USTR published notice of the final list

of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at

47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on

January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed products

that enter the United States from China on or after September 24, 2018. Id. USTR did not respond

to any of the over 6,000 comments that it received or any of the testimony provided by roughly

350 witnesses. Id.

        45.     As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)

of the Trade Act, which provides that USTR “may modify or terminate any action, subject to the

specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction

on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the

subject of such action has increased or decreased.” Id. (brackets omitted). USTR stated that the

relevant burden “continues to increase, including following the one-year investigation period,”

adding that “China’s unfair acts, policies, and practices include not just its specific technology

transfer and IP polices referenced in the notice of initiation in the investigation, but also China’s



                                                   16
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page17
                                                              23of
                                                                of30
                                                                   36




subsequent defensive actions taken to maintain those policies.” Id. USTR also cited Section

307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has

shown that the current action no longer is appropriate” because “China openly has responded to

the current action by choosing to cause further harm to the U.S. economy, by increasing duties on

U.S. exports to China.” Id. at 47,975.

       46.     In the months that followed, China and the United States attempted to resolve their

differences through trade negotiations.      Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       47.     The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019,

depending on the day of export. See Notice of Modification of Section 301 Action: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also Implementing

Modification to Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice

cited China’s decision to “retreat from specific commitments agreed to in earlier rounds” of

negotiations as the basis for the increase in the duty rate. List 3 Rate Increase Notice, 84 Fed. Reg.




                                                 17
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page18
                                                              24of
                                                                of30
                                                                   36




at 20,459. Unlike with past imposition of new tariffs, USTR did not seek public comment but

rather simply announced that the increase would occur. Id.

       48.    Recognizing that List 3 would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions

from List 3 duties on a product-specific basis. Procedures for Requests to Exclude Particular

Products From the September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

29,576 (June 24, 2019).

       49.    On November 13, 2019, USTR granted an exclusion for certain vinyl floor tiles

imported under HTSUS subheading 3918.10.1000, retroactive to September 24, 2018 and effective

until August 7, 2020. Notice of Product Exclusions: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 61,674, 61,675 (Nov.

13, 2019). Until its expiration on August 7, 2020, this exclusion exempted Halstead and Metroflor

from paying List 3 duties on the products that they imported under HTSUS subheading

3918.10.1000. Since that time, however, Halstead and Metroflor have paid List 3 duties on all

entries of vinyl tile made under HTSUS subheading 3918.10.1000.

       50.    On December 19, 2019, January 6, 2020, and February 20, 2020, USTR granted

exclusions for certain products that Jasco imported under HTSUS subheadings 8203.20.6060,

8536.69.8000, and 9405.20.8010, retroactive to September 24, 2018 and effective until August 7,

2020. See Notice of Product Exclusions: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 69,012, 69,015 (Dec. 19,

2019); Notice of Product Exclusions: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 549, 551 (Jan. 6, 2020); Notice of



                                               18
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page19
                                                              25of
                                                                of30
                                                                   36




Product Exclusions: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 9,921, 9,924 (Feb. 20, 2020). Parties other

than Jasco had filed the exclusion requests. Until their expiration on August 7, 2020, these

exclusions exempted Jasco from paying List 3 duties on the products that it imported under HTSUS

subheadings 8203.20.6060, 8536.69.8000, and 9405.20.8010. Since that time, however, Jasco has

paid List 3 duties on all entries of products classified under HTSUS subheadings 8203.20.6060,

8536.69.8000, and 9405.20.8010. Jasco also has paid List 3 duties on all entries of products

classified under the HTSUS subheadings listed in Attachment 1 that were never granted exclusion.

       51.     The duties imposed on products covered by List 3 remain in effect as of the date of

this Complaint, with the exception of the limited number of products for which USTR extended

its originally granted exclusions from the List 3 duties. See, e.g., Notice of Product Exclusion

Extensions: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020). Those extensions have not

affected the duties Plaintiffs have paid.

       B.      List 4

       52.     On May 17, 2019, a mere eight days after it published notice of its decision to

increase the duty rate on imports covered by List 3, USTR announced its intent to proceed with

yet another list—List 4—covering even more products subject to additional duties. Under USTR’s

proposal, List 4 would impose an additional duty of 25% ad valorem on products worth $300

billion. Request for Comments Concerning Proposed Modification of Action Pursuant to Section

301: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision




                                               19
         Case
         Case1:21-cv-00052-3JP
              1:20-cv-00177-3JP Document
                                Document260
                                         12 Filed
                                            Filed09/21/20
                                                  03/19/21 Page
                                                           Page20
                                                                26of
                                                                  of30
                                                                     36




was motivated by China’s “retreat[] from specific commitments made in previous [negotiating]

rounds [and] announce[ment of] further retaliatory action against U.S. commerce.” Id.

         53.     Similar to the process it followed for List 3, USTR invited the public to comment

on proposed List 4 and participate in a hearing. Id. The public submitted nearly 3,000 comments.

Docket No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-0004-0001.

Despite the opportunity to comment, the timeline for participation in the hearing left little room

for meaningful input: USTR required witnesses to submit drafts of their testimony by June 10,

2019, some seven days before the deadline for fully developed written comments, and then it again

limited witnesses to five minutes of testimony at the hearing. Id.

         54.     Jasco submitted comments opposing the duties proposed for various HTSUS

subheadings (including those in Attachment 1). Comment Concerning Proposed Modification of

Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology

Transfer,       Intellectual       Property,        and      Innovation      (June            13,    2019),

https://www.regulations.gov/document?D=USTR-2019-0004-1970. It further provided its input

to comments opposing the duties proposed for various HTSUS subheadings (including those in

Attachment 1) filed by an industry association of which it is a member. Public Comment on

Federal        Register        Docket      Number         USTR-2019-0004         (June        17,    2019),

https://www.regulations.gov/document?D=USTR-2019-0004-1833. Jasco also testified in the

hearing before USTR. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Section 301 Tariffs

Public          Hearing            (June       24,           2019),        Tr.           at         209-17,

https://ustr.gov/sites/default/files/enforcement/301Investigations/Section_301_Hearing_Transcri

pt_on_Proposed_Tariffs_Day_6.pdf.




                                                     20
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page21
                                                              27of
                                                                of30
                                                                   36




       55.     On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://twitter.com/real

DonaldTrump/status/1156979446877962243 (noting a “small additional Tariff of 10% on the

remaining 300 Billion Dollars of goods and products coming from China into our Country”).

       56.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective

September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining

goods (with limited exclusions “based on health, safety, national security, and other factors”),

effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of the nearly

3,000 comments submitted or any of the testimony provided by witnesses, other than to claim that

its determination “takes account of the public comments and the testimony.” Id.

       57.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the Trade

Act if (1) “[t]he burden or restriction on United States commerce” imposed by the investigated

foreign country practice “has increased or decreased,” or (2) “the action . . . is no longer

appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce from

the practices that were the subject of USTR’s investigation, USTR merely pointed to “China’s

subsequent defensive actions taken to maintain those unfair acts, policies, and practices as




                                                 21
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page22
                                                              28of
                                                                of30
                                                                   36




determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating from

commitments during negotiations, and devaluing its currency. Id.

       58.     Just ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China responded

by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited China’s retreat

from its negotiation commitments and devaluation of its currency as grounds for its action. Id.

       59.     Recognizing that List 4A would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions

from List 4A duties on a product-specific basis. Procedures for Requests to Exclude Particular

Products from the August 2019 Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

57,144 (Oct. 24, 2019). USTR granted a limited number of these requests on a rolling basis

through August 5, 2020. Notice of Product Exclusions and Amendments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

48,627 (Aug. 11, 2020). USTR did not grant any exclusion requests that Jasco submitted.

       60.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its



                                                 22
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page23
                                                              29of
                                                                of30
                                                                   36




intent to reduce the tariff rate applicable to products covered by List 4A, id., an action that

ultimately became effective on February 14, 2020, when USTR halved the applicable duty rate,

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

       61.      In the months that followed, the United States and China implemented the limited

trade deal that they negotiated near the end of 2019. OFFICE      OF THE   UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-states-

and-china-reach. During that time, Defendants declined to impose additional duties on imports

covered by List 4B, presumably because China had agreed to some new, unrelated obligations

under the limited trade deal.

       62.      The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint. As stated above, Jasco has paid duties on various products covered by List 4A

since USTR promulgated List 4A. Although the proposed duties on products covered by List 4B

remain suspended, President Trump has continued to threaten to impose them if China does not

meet its obligations under their limited trade deal. See, e.g., @realDonaldTrump, TWITTER (June

22, 2020, 10:22 PM EDT), https://twitter.com/realDonaldTrump/status/1275252814206447618

(“The China Trade Deal is fully intact. Hopefully they will continue to live up to the terms of the

Agreement!”).




                                                23
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page24
                                                              30of
                                                                of30
                                                                   36




                                    STATEMENT OF CLAIMS

                                              COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        63.     Paragraphs 1 through 62 are incorporated by reference.

        64.     The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        65.     The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4A tariffs.

        66.     Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 3 and List 4A on any

such determination.

        67.     If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

§ 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, over a

year after USTR initiated the underlying Section 301 investigation on August 18, 2017. Moreover,

USTR’s actions giving rise to List 4A occurred in August 2019, over a year after USTR initiated

the underlying Section 301 investigation on August 18, 2017.

        68.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce



                                                 24
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page25
                                                              31of
                                                                of30
                                                                   36




from the foreign country’s investigated unfair acts, policies, or practices increases or decreases.

19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its focused

investigatory findings into an open-ended trade war.

       69.     Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.

       70.     Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and List 4A are ultra vires and contrary to law.

                                          COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       71.     Paragraphs 1 through 62 are incorporated by reference.

       72.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

(B) contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       73.     Defendants exceeded their authority under the Trade Act in promulgating List 3 and

List 4A and therefore acted “not in accordance with the law” and “in excess of statutory authority”

for the reasons set forth in Count One.



                                                 25
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page26
                                                              32of
                                                                of30
                                                                   36




       74.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       75.       Defendants also promulgated List 3 and List 4A in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs

on imports covered by List 3 and List 4A whose value exceeds $300 billion.

                                       PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court

       (1)       declare that Defendants’ actions resulting in tariffs on products covered by List 3

                 and List 4A are unauthorized by, and contrary to, the Trade Act;

       (2)       declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4A

                 in violation of the APA;

       (3)       vacate the List 3 and List 4A rulemaking;

       (4)       order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant to

                 List 3 and List 4A;

       (5)       permanently enjoin Defendants from applying List 3 and List 4A against Plaintiffs

                 and collecting any duties from Plaintiffs pursuant to List 3 and List 4A;

       (6)       award Plaintiffs their costs and reasonable attorney fees; and

       (7)       grant such other and further relief as may be just and proper.




                                                  26
      Case
      Case1:21-cv-00052-3JP
           1:20-cv-00177-3JP Document
                             Document260
                                      12 Filed
                                         Filed09/21/20
                                               03/19/21 Page
                                                        Page27
                                                             33of
                                                               of30
                                                                  36




                                  Respectfully submitted,




                                  Matthew R. Nicely
                                  Pratik A. Shah
                                  James E. Tysse
                                  Devin S. Sikes
                                  Daniel M. Witkowski
                                  Sarah B. W. Kirwin

Dated: September 21, 2020         AKIN GUMP STRAUSS HAUER & FELD LLP
                                  2001 K Street, NW
                                  Washington, D.C. 20006

                                  Counsel to Plaintiffs HMTX Industries LLC,
                                  Halstead New England Corporation, Metroflor
                                  Corporation, and Jasco Products Company LLC




                                    27
       Case
       Case1:21-cv-00052-3JP
            1:20-cv-00177-3JP Document
                              Document260
                                       12 Filed
                                          Filed09/21/20
                                                03/19/21 Page
                                                         Page28
                                                              34of
                                                                of30
                                                                   36




                                 CERTIFICATE OF SERVICE

       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

September 21, 2020, a copy of Plaintiffs’ Amended Complaint was served on Defendants’ counsel

at the following address by certified mail, return receipt requested:

       Elizabeth Anne Speck
       U.S. Department of Justice
       Commercial Litigation Branch - Civil Division
       P.O. Box 480
       Ben Franklin Station
       Washington, DC 20044


                                                                        /s/ Matthew R. Nicely
                                                                              Matthew R. Nicely
Case
Case1:21-cv-00052-3JP
     1:20-cv-00177-3JP Document
                       Document260
                                12 Filed
                                   Filed09/21/20
                                         03/19/21 Page
                                                  Page29
                                                       35of
                                                         of30
                                                            36




                ATTACHMENT 1
         Case
         Case1:21-cv-00052-3JP
              1:20-cv-00177-3JP Document
                                Document260
                                         12 Filed
                                            Filed09/21/20
                                                  03/19/21 Page
                                                           Page30
                                                                36of
                                                                  of30
                                                                     36




                        JASCO PRODUCTS COMPANY LLC

Applicable Section
                                  Illustrative Entered HTSUS Subheadings
   301 List(s)
List 3               3402.20.11      8471.80.10      8507.50.00       8544.42.90
                     3925.90.00      8546.90.00      8517.69.00       8537.10.91
                     4808.10.00      8473.30.51      8525.50.30       9107.00.40
                     4819.10.00      8504.40.85      8525.50.30       9107.00.80
                     7323.99.90      8504.40.95      8529.10.21       8543.70.71
                     7326.20.00      8504.40.95      8531.10.00       9405.10.80
                     7326.90.86      8504.40.95      8531.90.90       9405.20.80
                     7419.10.00      8504.40.95      8536.61.00       9405.40.60
                     8203.20.60      8505.19.30      8544.20.00       9405.40.84
                     8302.50.00      8536.69.80      8544.42.10       9405.40.84
                     8471.60.90      8537.10.91      8544.42.20       9405.99.40
                     8544.42.90      9903.88.03      9903.88.04
List 4A              3924.90.56      4911.99.80      8513.10.20       8518.30.20
                     3926.90.99      6307.10.20      8513.10.40       8523.49.30
                     4911.99.60      8507.60.00      8518.21.00       8531.80.15
                     9903.88.15
